Johnson, Judge:
The merchandise involved in this case is described on the invoice as “Unsorted Mongolian Cashmere/Goat Down/,” originating in the Mongolian Peoples’ Republic. It was shipped from Belgium and was entered at the port of Boston on April 16, 1959. It was assessed with duty at 35 cents per pound under paragraph 1102(b) of the Tariff Act of 1930, as sorted Cashmere, on the basis of a total weight of 46,514 pounds.
It is claimed in the original protest that the correct weight of the merchandise is 45,729 pounds. In an amendment to the protest, it is claimed that the merchandise is dutiable at 19 cents per pound under subdivision (c) of paragraph 1102 of the Tariff Act of 1930, added by Public Law 87-59, 87th Congress, T.D. 55415.
Said Public Law 87-59 provides:
(b) Paragraph 1102 of such Act is further amended by adding at the end thereof the following new subparagraph:
“(e) Hair of the Cashmere goat, in the grease or washed, 18 cents per pound of clean content; scoured, 21 cents per pound of clean content; on the skin, 16 cents per pound of clean content; sorted, or matchings, if not scoured, 19 cents per pound of clean content.”
(c) The amendments made by this section shall apply to articles entered, or withdrawn from warehouse, for consumption, on or after the date of enactment of this Act, and to articles covered by entries or withdrawals which have not been liquidated or the liquidation of which has not become final on such date of enactment.
At the trial, counsel for the plaintiff abandoned the original claim with respect to the weight of the merchandise, but claimed that the merchandise should be assessed with duty under paragraph 1102(c), supra, at 19 cents per pound of clean content in accordance with the weights found by the collector. The case was submitted on this statement, counsel for the Government adding that the stipulation had been approved after consultation with the examining oficiáis and appraising officials at the port of Boston.
In view of the amendment to paragraph 1102 of the Tariff Act of 1930, by Public Law 87-59, which is applicable to this case, since the liquidation has not become final by reason of the pendency of the protest, and on the stipulation of counsel for the respective parties, we hold that the merchandise involved herein is properly dutiable under paragraph 1102(c) of said tariff act, as amended, *348at 19 cents per pound of clean content on the basis of the weights found by the collector.
To that extent, the protest is sustained. As to all other claims, the protest is overruled. Judgment will be rendered accordingly.